Mitchell, J.
This action was brought against defendant, as maker of a negotiable promissory note, the plaintiff being a bona fide indorsee before maturity for a valuable consideration.
The defense was that defendant’s signature was obtained by fraud*482•ulent representations as to the nature and terms of the contract, the attempt being to bring the case within the provisions of Laws 1883, ch. 114.
A jury trial was waived, and the court found that defendant’s signature was obtained by false representations, but that he was guilty of negligence in making and delivering the note.
The only question in the case is whether this finding was justified by the evidence, for according to the provisions of the statute, as well as according to the doctrine of all the cases in the absence of any statute, negligence by the maker in affixing his signature to a note or bill, in ignorance of its character, will deprive him of this defense as against an innocent indorsee for value before maturity. The evidence in this case was ample to justify, if not require, the finding that was made. He signed the note voluntarily, without informing himself of its contents, relying wholly upon the statements of the party opposed to him in the contract as to its nature and contents. He did not have even the stereotyped excuse that he could not read the instrument. He knew he was signing a promissory note of some kind, and yet affixed his name to it without availing himself of the means of information immediately within his power. It is difficult to conceive of a plainer case of negligence than this.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 786.)